FILED
                             NOT FOR PUBLICATION                            OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND ALFORD BRADFORD,                         No. 11-17176

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00990-AWI-
                                                 SKO
  v.

I. VELLA-LOPEZ, 4A Law Library                   MEMORANDUM *
Officer at CSP-Corcoran; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Raymond Alford Bradford, a California state prisoner, appeals pro se from

the district court’s judgment denying him leave to proceed in forma pauperis in his

42 U.S.C. § 1983 action alleging constitutional violations in connection with his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical treatment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s interpretation and application of 28 U.S.C. § 1915(g),

Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of

discretion its denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920

F.2d 614, 616 (9th Cir. 1990). We reverse and remand.

       The district court improperly denied Bradford’s request to proceed in forma

pauperis because Bradford made plausible allegations that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint, including

that defendants continued to deny him adequate treatment for his blood clotting

disorder. 28 U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1055 (an exception

to the three-strikes rule exists “if the complaint makes a plausible allegation that

the prisoner faced ‘imminent danger of serious physical injury’ at the time of

filing”).

       REVERSED and REMANDED.




                                           2                                     11-17176